Citation Nr: 1436252	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  07-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1961 to June 1965.  The Veteran died in March 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In December 2009, the Board remanded the Veteran's appeal for further development.

In April 2013, the Veteran's spouse filed a timely request to be substituted as the claimant for the purposes of processing the claim to completion; therefore, the issues of service connection for right ear hearing loss and tinnitus, for accrued benefits purposes, will be addressed in a separate Board decision.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   


FINDING OF FACT

The Veteran's death preceded the issuance of the Board decision in March 2013.


CONCLUSION OF LAW

Due to the death of the Veteran prior to the March 2013 Board decision, that Board decision lacked jurisdiction and must be vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran died on March [redacted], 2013, prior to the March [redacted], 2013 Board decision.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown,      10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the death of the Veteran preceded the March 2013 Board decision, the March 2013 Board decision must be vacated.  This appeal of the Veteran on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

The Veteran's surviving spouse has been substituted in as a survivor of the Veteran.  38 U.S.C.A. § 5121(a) (West 2002)38 C.F.R. § 20.1106 (2013); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  A separate Board decision will be issued addressing the appellant's appeal.   


ORDER

The March 2013 Board decision is vacated, and the Veteran's appeal is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


